 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetrolane-FranklinGasService,Inc.andMiscellaneous Drivers and Helpers Union, Local610, affiliated with International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of AmericaPetrolane-Franklin Gas Service,Inc.andJames L.Goodbar.Cases 14-CA-4542, 14-CA-4620, and14-CA-4668February 18, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 25, 1968, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Respondentfiledexceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendationsoftheTrialExaminer,asmodified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondent, Petrolane-FranklinGas Service, Inc., St. Clair, Missouri, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as herein modified.As theTrial Examiner properly dated the unlawful refusal to bargain onJuly 18,1967, the commencement of the 10(b) period, we findthat theremedy should also take effect as of that time rather than onMarch 24,1967, when the Union won the representation electionContrary tothe GeneralCounsel,we do not deem it necessary to spellout in the cease and desistorder or the Notice thevarious elements ofRespondent conduct whichwere found by theTrial Examiner to constitutethe unlawful refusal to bargain.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner- These consolidatedcases were tried before me in St. Louis, Missouri, on July16 and 17, 1968, upon an amended complaint issuedagainst Respondent, Petrolane-Franklin Gas Service, Inc.,on June 4, 1968. The amended complaint was based uponcharges filed byMiscellaneousDriversandHelpersUnion,Local610,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Union, onJanuary 17 and March 27, 1968 and by James L.Goodbar on May 6, 1968, and alleges that Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), (4), and (5) of the Act. Respondentfiled an answer, denying that it had engaged in any of theunfair labor practices alleged. Subsequent to the hearingcounsel for the General Counsel and for the Respondentfiled briefs, which have been carefully considered.Upon the entire record in this case, and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTL THE BUSINESS OF RESPONDENTRespondent is a Missouri corporation, having itsprincipalofficeand place of business, including awarehouse, store and bulk plant, in St. Clair, Missouri,where it is engaged in the sale and distribution of L-P gas,petroleum products, cooking and heating appliances andotherrelatedproducts to residential and industrialconsumers. Respondent is a wholly owned subsidiary ofPetrolaneGas Service, Inc., herein called Petrolane, aCalifornia corporation with the principal offices located inLong Beach, California. At all times material hereinRespondent and Petrolane have had common officers,owners, directors and operators. Said officers, directorsand operators administer a common labor policy affectingthe employees of Respondent and Petrolane.During the 1-year period ending December 31, 1967, arepresentative period, Respondent and Petrolane sold gasvalued in excess of $500,000. During the same periodRespondent and Petrolane purchased and caused to betransported and delivered to Respondent's Missouri placesof business, directly from points outside the State ofMissouri,L-P gas, petroleum products, cooking andheating appliances and other goods and materials valuedin excess of $50,000.Upon the above facts, which were stipulated, I find thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.IL THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.174 NLRB No. 88 PETROLANE FRANKLIN GAS SERVICE595III.THE UNFAIR LABOR PRACTICESA. The IssuesFollowing a representation election on March 24, 1967,theUnion was certified on April 3, 1967, as thebargaining representative of Respondent's four employeesin a unit consisting of the drivers, servicemen, helpers andmeter readers at Respondent's St. Clair,Missouri,facilities.It is alleged that Respondent thereafter failedand refused to bargain in good faith with the Union (1) byfailing and refusing to meet at reasonable times and placesand with reasonable frequency; (2) by failing to submitpromised counterproposals; (3) by repudiating agreementsmade in prior negotiations; (4) by failing since aboutMarch 20, 1968, to provide a representative with authorityto negotiate and reach an agreement; and (5) by engaginginnumerous acts of interference, restraint and coercionwhich were independently in violation of Section 8(a)(1) oftheAct and which were designed to undermine anddestroy the Union's majority status. It is also alleged thatRespondent unlawfully discharged employee James L.Goodbar on May 3, 1968, because he had engaged inprotectedunion and concerted activities and gave astatement to a Board agent who was investigating acharge which the Union had filed.There is no substantial dispute regarding most of thesubsidiary facts. The principal issues arise in drawing theproper inferences from these subsidiary facts.B. Acts of Interference, Restraint, and Coercionfollowing the Selection by Respondent's Employees ofthe Union To Represent them1.BackgroundTheGeneralCounselcontendsthatbeginningimmediately after theUnionwon the election andcontinuing throughout the certification year, Respondentengaged in coercive conduct designed to induce theemployees to repudiate the Union as their bargainingagent.It is undisputed that on March 24, 1967, immediatelyaftertheelection,Respondent'svicepresidentandregionalmanager, Gerald G. (Jerry) McCaffrey, in thepresence of District Manager Robert W. (Bob) Sullentrup,hadaconversationwithemployeeObermark,Respondent's most senior employee, in Lewis' Cafe nearRespondent's offices.McCaffrey told Obermark that hedidnotunderstandwhy the Union was voted in.Obermairk replied that working conditions had a lot to dowith it.McCaffrey then asked if Lawrence Ware, aformer employee, had been "pressuring" the employees.Obermark replied that he could never understand whyWare had been fired and McCaffrey explained thatRespondent was "afraid at that time that something likewhat happened today was going to happen to them."McCaffrey's remark was obviously intended to leaveObermark with the impression thatWare had beendischarged for proselytizing for the Union and was animplicit threat of what might happen to others who mightbe too active in support of the Union.Shortly after the election, DistrictManager Sullentrupapproached employee Hinson at his work, asked him howhe felt about the Union, whether it had done anything forthe employees and whether they had beard from theUnion. Later, during the summer, after having been toldby one of the employees that Sullentrup had suggestedthat anyone interested in getting out of the Union shouldsee him at his home,where he was on vacation,Hinsonwent to Sullentrup'shome. Hinson gave the followingundenied and credited account of what was said on thatoccasion:Q. What wassaid during that conversation?A. He wanted to know what I would have to have toget out of the Union,and I told him I really hadn'tmade up my mind.Iwanted to know what they wouldgive,and he said I had two raises coming, and theywould give me them, that is all he would offer me. Andthen he came up to one more figure.Q And thatwas if you got out of the Union?A. Yes.Beginning in May and continuing throughout the year, theUnion was attempting fruitlessly to set up bargainingconferences with Respondent.Sullentrup's statements toHinson in these circumstances were clearly intended tocause his disaffection from the Union and his rejection ofitas his bargaining representative.No unfair labor practice finding is based upon theconduct of SullentruporMcCaffrey,described above,because such a finding would be barred under thelimitations proviso to Section10(b) of the Act.However,this evidence is relevant as background to throw lightupon Respondent'smotivation in connection with theunfair labor practices alleged in the complaint.2.McCaffrey's interview with employee SullivanInAugust 1967, about 2 days after Dale Sullivan hadbeen hired by Respondent as a serviceman, he was takenby Sullentrup to Salem, Illinois, for an interview byMcCaffrey.During the conversation Sullivan askedMcCaffrey what the union situation was at Respondent'sfacilities andMcCaffrey replied that the Union had beenvoted in.He asked Sullivan how he felt aboutunions.Sullivan replied that he had only belonged to one union,,and it was more orless anexcuse for not belonging to aunion."McCaffrey explained that Respondent would haveto negotiate with the Union but that did not mean thatRespondent would have to sign a contract. Before beingemployed by Respondent, Sullivan had just sold a smallbusiness which he had owned and operated. McCaffreyasked him if he would have wanted a union in thatbusiness and Sullivan replied that he would not because itwas a small business. McCaffrey replied, "We don't likeunions either" and stated that Respondent did not need aunion.' In the context of McCaffrey's expressed dislike ofunions,hisvoluntaryremark that the fact thatRespondent had to bargain with the Union did not meanthat it would have to sign a contract, could reasonably beinterpreted by Sullivanas anexpression of an intent toavoidsigninganagreementwith theUnion.Thisinterpretation is borne out by Respondent's concurrentand subsequent dealings with the Union, hereinafterrelated.McCaffrey's statement accordingly constituted athreat of the futility of having a union represent theemployees and, as alleged in the complaint, was anunlawful interference with the employees' 'right to berepresented by a union.'The occasion for calling Sullivan to Salem for an interview, accordingto the credited testimony of McCaffrey,wasMcCaffrey's view, uponstudyingSullivan's application for employment,that Sullivan might be apotential districtmanager.He was still of this view at the conclusion of theinterview 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Meetings of Sullentrup and Meador with the unitemployeesOn January 3, 1968, Respondent's four employees metwith Sullentrup before work one morning to discuss theirdissatisfactionwithworking conditions.Among otherthings,theyaskedSullentrupwhy the employees atPetrolane's Sullivan operation (who were not representedby a union) were making more money than they were andSullentrup,pointing successively to each of the threeemployees who were working at the time of the election(Goodbar, Obermark andHinson),said,"You know, youknow, and you know why, because the Union was votedin " At the time Sullentrup made this statement, he andthe Union had not yet been able to agree upon a date onwhich they could sit down and bargain regarding thewages and other working conditions proposed in theUnion's May 8, 1967 letter to Respondent, and as showninfra,Respondent had been refusing to bargain in goodfaith.Accordingly, Sullentrup's attempt on January 3, toblame the Union for the employees' failure to receive asmuch money as the nonunion operation at Sullivan, waspatentlyunlawful coercion of the employees in theexercise of their organizational rights?Shortly thereafter, on January 17, 1968, the Union filedanunfair labor practice charge against Respondent,alleging,interalia,that it was unlawfully refusing tobargain. Thereafter on February 19, 1968, the Union andRespondenthad their first bargaining conference.Following that conference the parties entered into asettlement agreement covering the unfair labor practicecharges. Thereafter between February 26 and March 26,the parties held three more bargaining conferences. Duringthisperiod, as shown below, another representative ofRespondent,FrancisMeador,made statements andproposals to the employees, tending coercively to inducethem to repudiate the Union.During the afternoon of March 14, Meador, Petrolane'ssalesmanager responsible for the promotion andmanagement of retail sales at Respondent's operations aswell as in 24 other Petrolane districts covering five states,came to St. Clair and talked to Respondent's employeesabout their various complaints and the Union. Meador'sheadquartersare in Salem, Illinois, where RegionalManagerMcCaffrey also has his headquarters, butMeador visits the St. Clair, Missouri, operations, aboutevery 6 weeks. It is necessary for him to rely heavily uponthe drivers and servicemen at each operation in carryingout his sales promotional duties and the employees'morale, enthusiasm and efficiency are matters whichconcern him as well as Respondent's local management.Meador testified that his purpose in coming to St. Clairon March 14, was to talk to District Manager Sullentrupabout a training program in connection with sellingkitchen ranges but he became sidetracked from thatpurpose.While he was waiting for Sullentrup, employeeGoodbar walked into the office and Meador invited himtoa nearby cafe for a cup of coffee. Meador askedGoodbar "how things were going" with the men andGoodbar told him that they all needed more money, thatGoodbar had not received the raise in wages which wasdue him and that he and the other employees did notknow what was going on and had no one they could talkto.3Meador then asked Goodbar what chance he thoughtthere might be of the men voting the Union out. Goodbar'Other coercive conduct by Sullentrup around this period is treatedinfrain connection with a recital of the events leading to Goodbar's discharge.replied that he did not know and that Meador would haveto ask them Meador volunteered to talk to the rest of themen if Goodbar could arrange to have them at thewarehouse at 4:30 that afternoon.Pursuant to Meador's suggestion, all four men in thebargaining unit did meet with Meador at the warehouse at4:30 p.m.Meador assured them that they could sayanything that they wanted to and he would not betraytheir confidence.He told them that he understood thatthey were having problems and that he would like to helpsolve them. One of the matters complained of was theemployees'wages.ObermarkaskedMeadorwhyRespondent's St. Clair employees were not earning ashigh wages as the employees in Petrolane's nearby plants(the Sullivan operation about 25 or 26 miles away and theWashington operation about 12 miles away). The menalso complained of long hours they were working and ofhaving to stand by at home for emergency telephone callswithout being paid for such time. Meador appeared tosympathize with their complaints. He stated that he didnot think all four men could be wrong or troublemakers.'He asked the men if they had thought of voting the Unionout and expressed the view that if they did, they couldhave the same wage rates as the Petrolane employees atother plants and have their hours cut to about 40 in thesummer and 48 in the winter, with time and one-half forovertime. He stated that if the employees wanted anotherelection, he would try to arrange it He asked Obermarkwhat the employees would have to have in round figuresto get out of the Union and Obermark replied "500, 550,600.",Meador then invited all the men to dinner and allexceptSullivan,who had a previous engagement,accepted. Along with beer and steaks, the men continuedtheir discussion.Meador told the men that it was notcompany policy to pay for standby time when theemployees were required to stay at home to receiveemergency calls but he sympathized with their complaintand expressed a view that it should be the districtmanager's job to take such calls. When the men voicedsome complaints about Sullentrup, Meador stated that hecould be replaced and that the business could be turnedover to the men to run. To the proposal that Sullentrup bereplaced,Obermark replied that Sullentrup was betterthan the former district manager and Goodbar said, "No,Ido not want to see Bob lose his job or be transferred."Meador told the men that if they wanted the Union out,he would see that they got raises and that he would try toget them whatever price they named up to $700 a monthbut warned them that they had better not fill in theirpaycheck for more than they were worth or they might bedismissed. He told them that if they voted the Union out,hewould go to McCaffrey and, if necessary, overMcCaffrey's head to the president of the Company to getthe men the working conditions they were requesting.' At'In the earlypart of March, Sullentruphad writtenMcCaffrey a letter,which all theemployees saw, in whichSullentrupaskedMcCaffrey, "Howdo I tellthe guys herethat we want to give them an increase,"and stated"They haven'treceived a raise for about a yearnow. They are wayoverdue."Shortly thereafteremployee Sullivan, in the presence ofemployee Hinson, askedMcCaffreyand Sullentrup about the meaning ofthe letter and why Sullivan had not receivedan increase but he received noexplanation.'As noted, infra,DistrictManager Sullentrup had accusedGoodbar ofbeing thetroublemaker'As employeeObermark explainedat the hearing,he knew that Meadordid not himself have authority to put intoeffect whathe was proposing todo for thembut he hoped that by talkingtoMeador the men might be PETROLANE FRANKLIN GAS SERVICE597the completion of the dinner Meador drove the men backto the office and, in parting, asked them to think about itand let him know whether they decided to vote the Unionout.He gave Goodbar his business card.On the following day, March 15, Meador stoppedSullivan on his route and told him some of the things hehad told the other three employees at the dinner whichSullivanmissed. He mentioned, among other things, thathe thought he could clear up the salary problem if themen would decide how much they wanted and would fillina- form stating the amount they thought they shouldhave but warned that if the figure was too high,Respondent would have to let them go. He asked Sullivanto think about it and let him know what the men haddecided.Meador met with the four employees again at thewarehouse toward quitting time on April 2. He askedwhether they had reached any decision on the propositionhe had made to them at their last meeting. They indicatedthat they were concerned about their job security andasked how long they would have their jobs if they accededto his proposal to vote the Union out and then wrote theirown salary checks in amounts not to exceed $700 amonth.Meador replied that Respondent would putsufficientmoney in a bank as security to pay them for atleast a year. He explained that Respondent needed them,that they were trained and that Respondent could not goon the street and find replacements for them. Theemployees then asked him other questions, - why theywere not getting the raises which were "coming" to them,why the employees at other Petrolane facilities nearbywere making more than those at St. Clair, why employeeSullivan (who had been hired subsequent to the Union'scertification) was being paid more than the other St. Clairemployees, and whether Respondent was negotiating withtheUnion in good faith.6 Except to state that theemployees' salaries would be increased if they voted theUnion out, Meador professed not to know the answers tothe other questionsHe promised, however, to try to findthe answers.On April 4, Meador again met with the four employees.He told them that he had talked to McCaffrey and hadthe answers to some of the questions which he could notanswer at his previous session with them.? With respect tothe overdueraises inpay about which the men had beencomplaining, he explained that Respondent could notgrant the raises then because the employees had voted theUnion in and Respondent had to negotiate with the Unionabout salaries, starting with their current salaries.Meadortold them that in^ the nearby Washington operation ofPetrolane, the salary increase "matter was taken care of"because there had been a representation election and theUnion had been voted out. He told them that Sullivan hadbeen hired at a higher salary than the other employeeswere receiving becauseRespondent believed he hadmanagement capabilities.He also told them thatgetting through toMcCaffreyand having some decisionsmade by thelatter.Hinson similarly testifiedthathe understood that Meadorhimselfcould not changeworking conditions butHinsontalkedto hun becauseMeador "saidhe would tryto help us."'After eachbargaining session UnionRepresentativeBoyer or Kuperwould call one of thefour employeesin the unit,give a reporton what hadhappened,and that employee would theninform the other employees. Theemployeestherefore presumably knew whenmeeting withMeador thatbargainingnegotiationshad terminatedonMaich 26, with anannouncementby the unionrepresentativesthat theydid not believe thatRespondentwas bargaining in good faithand that the Union intended tofile unfair labor practicecharges.Respondent was going to negotiate in good faith and thatSullentrup had full authority to negotiate.'On March 20, shortly after one of the meetings betweenMeador and the employees, District Manager Sullentrupsought out employee Goodbar at the bottle dock andasked him what Meador had wanted. Goodbar said thatthey had discussed the Union. Sullentrup then stated thatPetrolane could ask for another election. Goodbar repliedthat the employees were not going to ask for one.Sullentrup then asked Goodbar how the employees wouldfeel about another election. Goodbar responded that hehad not talked to any of the employees about it and didnot know how they felt. Sullentrup asked for Goodbar'sopinion and Goodbar stated that he had not thoughtabout it and could give no opinion at that time.Meador's attempts to induce the employees to reject theUnion as their bargaining agent in order to obtainincreases in pay and other better working conditions andhis promises to do what he could to help them in theserespects, even going over the head of Regional Managerand Vice President McCaffrey to Respondent's president,ifnecessary, if the men would vote the Union out, werepatently coercive.Meador's conduct also constituted anunlawfulattempt to bargain individuallywiththeemployees, in derogation of their right to be representedby their chosen bargaining agentRespondent seeks toexculpate itself from responsibility forMeador's conductby contending he had no authority himself to put intoeffect the working conditions he discussed with the menand no authority to make the statements or promiseswhich he made to them. However, Meador was aresponsiblerepresentativeofRespondent.Themen'smorale and efficiency were important factors in enablinghim to function effectively as retail sales manager and hewas acting in the interest of Respondent in taking theaction he did. He was, moreover, closely identified withmanagement in the eyes of the employees. Respondentaccordingly is responsible for his actions described above,which, it is found, were in violation of Section 8(a)(1) ofthe Act.N.L R.B. v. Solo Cup Company,237 F.2d 521,523-524 (C.A. 8).Also coercive and an unlawful interference with theemployees right to be represented by their bargainingrepresentative was Sullentrup's interrogation of Goodbaron March 20 about how the employees felt about anotherelection and his statement that Petrolane could ask foranother election.'Meador testified that he did, indeed, talk to McCaffreyabout a moraleproblem existingat the St. Clairoperation but did so only in a generalway withoutbetraying the confidenceof any employee and that he did notdivulge any specificcomplaintthat the employeeshad He stated that heaskedMcCaffrey whetherRespondent was bargaining in goodfaith withtheUnion and received an affirmative reply. McCaffreytestified that hediscussed the moraleproblem at St. Clair withMeador only insofar as theproblem mightaffectMeador's salesefforts; thatMeador reported that theemployees were demoralized and antagonistictoward theirlocalmanager,Sullentrup,because they felt therewas an unequality in the workload andsalariesbeingpaid at St. Clair and inadjoiningPetrolanedistrictsAccording toMcCaffrey,he and Meador then discussed "the generalphilosophyregardingthe differencesin rates ofpay betweentwo adjoininglocations."'The findingsregardingMeador's conversationswith the menare basedupon the composite,mutually corroborative and credited testimony ofGoodbar,Hinson,Sullivan,Obermark and Meador. Although somewitnesses rememberedmore than othersand there are some slightdifferencesin their accounts of what happened,there is little dispute as tothe essential facts 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Respondent's Unlawful Refusal ToBargain1.Background: Early attempts by the Union tobargainFollowing the Union's certification on April 3, 1967, asthe bargaining representative of Respondent's employeesin the unit found appropriate, Union Representative JackKuper, on May 8, 1967, wrote Respondent's districtmanager, Sullentrup, stating that he was enclosing a copyof the NationalMaster Freight Agreement and theCentralStatesAreaLocalCartageSupplementalAgreement expiring onMarch 31, 1967; that thereplacement for this contract was then being voted on;that the replacement contract provided, among otherbenefits specificallymentioned, for a 25 cents an hourincrease for the first year and 15 cents an hour increasesfor the following 2 years. Kuper proposed that thereplacement contract be accepted as the contract forRespondent's employees. The enclosures referred to anddescribed in this letter were apparently not in factenclosed.Shortly after mailing this letter, Union RepresentativeKuper arranged with Respondent's districtmanager,Sullentrup, for a bargaining meeting to be held on May15OnMay 11, however, Sullentrup wrote Kuper,canceling theMay 15 meeting because of a conflictingengagement and promising to get in touch with Kuper thefollowing week to set up another meeting date.'On May 17, Sullentrup wrote Kuper suggesting ameeting onWednesday,May 24, at 4:45 p.m. Kupernotified Sullentrup by telephone that he could not meet atthe suggested time because that would fall on the ^ fourthWednesday of the month when the Union had meetingsstarting at 6:15 in the evening. Kuper suggested that theymeet on May 29 instead. Sullentrup did not commithimself over the telephone. Instead, he wrote Kuper onMay 23, that he would be unable to meet on May 29 butcouldmeet on Friday, May 26, at 3:30 or 3:45 p.m.Kuper did not see this letter until he arrived back in St.Louis from an out-of-town trip atnoonon May 26 and hehad his secretary call Sullentrup and tell him that theUnion would be unable to meet that day.Later Kuper and Sullentrup arranged by telephone fora meeting on Monday, June 19. This meeting was held atRespondent's bulk plant in St. Clair at about 2:30 or 3p.m.Union Representatives Kuper and Boyer and anemployeemember of the bargaining committee, BobWideman, were present for the Union.1° Sullentrup wasthesoleRespondent representative present.At thismeeting Sullentrup, for the first time, disclosed that hehad not received the copies of agreements which theUnion had purported to enclose with its May 8 letter andKuper, during the meeting, supplied Sullentrup with acopy of each as well as with a summary of the changes intheold contract.The meeting lasted only 15 or 20minutes. Sullentrup stated that the proposed contract waslengthy and that he would like to look it over and checkwith other representatives of Respondent about it, then get'The Unionrepresentativeshad theirheadquartersin St. Louis, about 65miles from Respondent's offices inStClair,and in attempting to set upbargaining conferences,thepartieshad to communicateby letter ortelephone.Most of the time, as shown below, the Unionwouldattempt tocommunicate with Sullentrup by telephone Sullentrup on the other hand,seldom committed Respondent to a date by telephone and would instead,respondlaterby letter,therebyprecluding a discussionand quickagreement upon a mutually satisfactory meeting date.in touch with the Union again.The occurrences above described took place prior toJuly 18, 1967, the cut-off date under the limitationsproviso to Section 10(b) of the Act and no unfair laborpracticefinding is based on any employer conductoccurring prior to July 18. The evidence above recited,however, is relevant as background in helping tounderstand what occurred thereafter. .2.Unsuccessful attempts to arrange bargainingconferences prior to filing by the Union of its firstunfair labor practice charge on January 17, 1968After waiting in vain for a month for Sullentrup tostudy the Union's bargaining proposals and get in touchwith the Union, as Sullentrup had promised to do, UnionRepresentativeBoyer, on July 20, telephoned him toinquire whether he had finished studying the contract andwas in a position to negotiate. Sullentrup replied that hehad not completed his study of the proposals and wouldget in touch with Boyer when he had done so.About mid-August, still having received no word fromRespondent,Boyer again called Sullentrup. Sullentrupexplained that he still had not had an opportunity to lookover the proposals fully or to be in touch withRespondent'sregionalmanager and vice president,McCaffrey, about it. He stated that he would get in touchwith the Union after he had seen McCaffrey. This wasapparently the first time Respondent had given anyindication thatMcCaffrey would be involved in thebargainingIn early September, Boyer again called Sullentrup,stated that "it was getting late" and inquired aboutSullentrup's intentions. Sullentrup replied that he was stilltrying to get in touch with McCaffrey but that businesscommitments had made McCaffrey unreachable.Shortly thereafter, in late September, Boyer sought theaid of the Federal Mediation and Conciliation Service inattempting to arrange bargaining conferences. Thereafter,onOctober 7, Sullentrup wrote Boyer enclosing aninteroffice communication from McCaffrey regarding hisbusiness schedules, and informing Boyer that McCaffreywould not be available for a meeting until October 31. Hesuggested Tuesday, October 31, or Wednesday, November1, at 4:30 p.m. as meeting dates. Boyer replied on October10, stating that the October 31 date would be fine butrequested that the meeting be in St. Louis at the Union'soffice since previous proposed meetings at the St. Clairbulk plant had been canceled.On October 24, Sullentrup wrote Union RepresentativeKuper that there had been "another change in plans"since he had talked to Kuper over the telephone on theprevious day.He explained that an October 26 dateapparently agreed to on the, telephone was "out" becauseMcCaffrey would be unavailable then but stated thatMcCaffrey would still be able to attend the previouslyproposedOctober 31meeting.He proposed that ifOctober 31 was not agreeable, Respondent could meet at4:30 p.m. at the St. Clair bulk plant on Friday, November3 or Friday, November 10.By telephoneUnionRepresentativeBoyer advisedSullentrup that he would be unable to meet at 4:30 p.m.on Tuesday, October 31. Sullentrup then wrote Boyer onOctober 30, suggesting a 4 p.m. meeting on November 6or 7 or 10, at the St. Clair bulk plant."Wideman was subsequently discharged and neither he nor any otheremployee ever thereafter attended a bargaining conference PETROLANE FRANKLIN GAS SERVICE599On November 2, Boyer wrote Sullentrup reminding himof reasons previously stated as to why Boyer and Kuper..ould not meet as late as the 4 or 5 p.m. suggested hourson October 31 or any of the other dates proposed bySullentrup, namely that the local was "a MiscellaneousLocal necessitating numerousmeetings throughout themonth all of which are scheduled in the evening." Heexpressed a willingness to meet on any day during theweek of November 6 at an earlier hour so that the partieswould have a reasonable time to negotiate and so that theunion representatives could be back in St. Louis about 65miles away in time for their union meetings."Sullentrup replied by letter to Boyer dated November 2thatMcCaffrey would be available for a meeting in St.Clair at 3 p.m. on Friday, November 10, and suggested ameeting at that time.Sullentrup wrote Boyer again on November 9, statingthat since he had received no confirmation from theUnion as to the proposed November 10 meeting date, hehad informed McCaffrey that it would be unnecessary forhim to attend. He proposed a new date, Friday,November 17, at 3 p.m. at the St. Clair plant.On November 15, Sullentrup again wrote Boyer,referring to a telephone conversation had between the twoof them on November 10, and Boyer's promise to callSullentrupaboutaconfirmationoftheproposedNovember 17 date. Sullentrup informed Boyer that hetoldMcCaffrey on the preceding day about not havingreceiveda confirmation from the Union as to theproposedNovember 17 date and that McCaffrey haddecided to remain in Indiana for the balance of the weekSullentrup stated that the following week would be a busyone for both himself and McCaffrey and pioposed anothermeeting date, Friday, December 1, at 2 p.m.The record does not show what, if any, response theUnion made to Respondent's letter of November 15.However,inearlyDecember,FederalMediationCommissioner O'Keefe informed Boyer that he had haddifficultyingettingintouchwithanyonefromRespondent but had finally talked to someone. Hesuggested that the Union again try to set up furtherbargaining sessions. The Union, instead, filed an unfairlabor practice charge against Respondent on January 17,1968, alleging that Respondent had refused to bargain ingood faith.3.Bargaining conferences subsequent to the filing ofunfair labor practice chargeFollowing the filing of the unfair labor practice chargealreadymentioned, the parties finally held a bargainingconference on Monday, February 19, 1968. Participatingwere Boyer and Kuper for the Union and McCaffrey andSullentiup for Respondent. Boyer asked McCaffrey if hehad had an opportunity to study the Union's proposalssubmitted on June 19, 1967, and was ready to makerecommendations for counterproposals. McCaffrey repliedthat he had studied the proposals and did not believe thattheyquitefittedRespondent'soperations.Kuperresponded that the proposed contract might not fit"McCaffrey testified that during the summer and early fall when he wasbusymuch of the tune in Wisconsin and other States negotiating theacquisition of new business locations for Petrolane,he would normally flyto St. Louis enroute to his Salem, Illinois, headquarters,arriving in StLouis at about 10 a.m. and that he would have been available fornegotiations with the Union"on Friday afternoons any where in the St.Louis area." Neither he nor Sullentrup,however,informed the Union ofthis factRespondent's type of operation but that some items werebasicallythesame in all contracts and suggesteddiscussing those items. Among other things, the partiesdiscussed health and welfare,a pensionprogram andwages, but no agreement on any of these items wasreached.PursuanttoMcCaffrey'srequestthatRespondent be furnished with a copy of a contract withemployerswhose operationsmore closely resembledRespondent's operations, the Union representatives agreedto send Respondent copies of the Union's contracts withTulomaGasCompany and Geldbach PetroleumCompany. At McCaffrey's suggestion,itwas agreed thatwhen a copy of the contract more nearly applicable toRespondent'soperationswas received, it would bediscussed point by point, that marginal notes would bemade and that thereafter a proposed contract would betyped up and resubmitted.McCaffrey stated that anycontract agreed upon during the negotiations would haveto be approved by him whether or not he was presentduring the negotiations.At Respondent's request theparties agreed that the next meeting would be held inCarlyle,Illinois(about 100 miles from St. Clair and about50 miles from St. Louis) on February 26.Following the February 19 bargaining conference, asettlement agreement covering the pending unfair laborpractice charge was entered into and approved by theBoard'sRegionalDirector.Respondentpostedappropriate notices at its facilities as a part of thesettlementagreement.' 2The next bargaining conference was held on Monday,February 26, at Carlyle,Illinois, asagreed upon, with thesame parties participating. The meeting lasted about 2hours. The Union representatives had neglected to mail toRespondent copies of the Tuloma and Geldbach contractswhich they indicated they would send but brought copieswith them to the meeting. It was decided that the Tulomacontract more nearly related to Respondent's operationsand it was used as a basis for negotiations. The partiesstarteddiscussingthecontractprovisionsfrom thebeginningand some areas of agreement were found.DuringthemeetingRespondent'srepresentativesmentioned that they would like to refer the Tulomacontract to Petrolane's California office for study. Theparties agreed to and did meet again on March 4.At the March 4 meeting, which was held in St. Clair,the same parties were present. They starteddiscussingterms of the Tuloma contract where they had left off atthepreviousmeeting.Respondent offered a few oralcounterproposals and some further progress appears tohave beenmade.With respect to the Tuloma contractprovision for 8 paid holidays, Respondent's representativesexplained that Respondent was then granting only 6 paidholidays and that 2 morewas "alittle bit too much, thattheycouldpossiblyagreeonone."TheUnionrepresentatives then proposed a paid holiday to fall on theemployees'birthdayand,according to the creditedtestimony of Kuper and Boyer, this proposal was agreedupon. Respondent's representatives, during the course ofthemeeting, told the Union representatives that withrespect tosome or amajority of the items in the Tulomacontract,Respondentwould have to check with its"On May 7, 1968, however,the RegionalDirector, afterinvestigating afurther charge filed by the Union on March 27, 1968, allegingviolations ofSection 8(a)(1) and(5) of the Act,issued an order revokingapproval of thesettlement agreementand thereafterissued a complaintwhich allegedpresettlementaswellaspostsettlementunfair laborpracticesbyRespondent 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorney in California. At the conclusion of the meeting,atKuper's request,McCaffrey agreed that Respondentwould submit its own proposal where the Union proposaldid not fit Respondent's operation and would submit acounterproposal on provisions which Respondent couldnot agree to.McCaffrey stated that he would try tosupply the Union with Respondent's complete proposalfor an agreement at the next meeting. March 20, was setas the tentative date for the next meeting.On the morning of March 20 (the same day thatSullentrup inquired of employee Goodbar as to how theemployeeswould feel about another election) UnionRepresentative Boyer telephoned Sullentrup and inquiredwhether the meeting for that afternoon was "still on."Sullentrup stated that he guessed that it was but thatMcCaffrey would not be present. Boyer then askedwhether Sullentrup had authority to negotiate or reachagreements and Sullentrup replied that he did "to apoint."Boyer asked what Sullentrup meant by thatremark but Sullentrup did not respond. Boyer thensuggested thatmaybe Sullentrup did not really haveauthority to negotiate and that it might be best to waituntilMcCaffrey was available. The parties then agreed tomeet on March 26, when it was believed that McCaffreywould be available.On the morning of March 26, Boyer again telephonedSullentrup to confirm the meeting date for that afternoonand Sullentrup informed him that the meeting was "stillon" but that again McCaffrey would be unable to attend.Boyer then repeated his inquiry as to whether Sullentruphad authority to negotiate and Sullentrup replied "to apoint." Boyer replied that the Union representatives wouldcome to the meeting and see if the parties could reach anyinformal agreements.At the March 26 meeting, which was held at theKnights of Columbus hall in St. Clair, Sullentrup did notsubmitRespondent'sown proposed contract whichMcCaffrey had promised at the previous meeting thatRespondent would try to supply. Sullentrup mentionedthat he had called Respondent's attorney in California "toget confirmation on some of the articles" in the Union'sproposed contract but that because of construction workgoing on in the background, he could not hear anythingthe attorney said. The parties started reviewing the itemsin the Tuloma contract which had been previously agreedupon.When they reached the provision for a seventh paidholiday,whichwas to be the employees' birthday,Sullentrup remarked that his notes did not indicate anyagreement on that subject, and that he did not rememberagreeing on that subject. The Union representatives thenturned to a discussion of the Union's proposed health andwelfare plan and told Sullentrup what it would cost.Sullentrup replied that the- plan was not sufficientlyadequate to justify the cost and stated that he could buythe coverage cheaper. The Union representatives thenasked Sullentrup to explain his plan and how much itwould cost, but Sullentrup gave no specific informationregarding any such plan, merely repeating "that he couldbuy a better plan cheaper." With respect to some of theUnion'scontractproposals,Sullentrupexpressedawillingness only to agree to Respondent's current practiceor what the law required any way. Sullentrup stated thathe had no authority to make an agreement on a couple ofotherproposalsmade by the Union. During thediscussion, a car drove into a lot outside of the buildingand Sullentrup arose to see who was in it. At that point,theUnion representatives stated that they believed thatRespondent was stalling and not negotiating in good faith.They again ,asked Sullentrup if he really had authority tobargain and he replied that he had authority in some areasbut did not explain what areas. The Union' representativesthen stated that they were going to file an unfair laborpractice charge with the Labor Board. Sullentrup replied,"Okay," as the Union representatives left. In my view,Sullentrup's conduct at this meeting, especially consideredinthe light of Sullentrup's past noncooperation andfrustrationofbargainingattemptsandRespondent'sconcurrent attempts to destroy the Union's majority statusfullywarrantedtheconclusionoftheUnionrepresentatives thatSullentrupwas stalling and notattempting to bargain in good faith.-TheThe Union filed an unfair labor practice charge againstRespondenton the following day and no furtherbargaining negotiations took place between that date andthe time of the hearing herein in July 1968.4.Analysisand conclusionswith respect to theallegedrefusal to bargainThe evidence outlined,supra,shows that for over 9months following theUnion'sMay 8, 1967 letterproposing that Respondent accept certain contract terms,and despite numerous attempts by the Union to arrange a-bargaining conference, Respondent could not agree withthe Union on an acceptable date. The only meeting duringthis period was on June 19, 1967 and this could not becalled a bargaining conference since no contract termswere discussed and the Union merely presented toRespondent the contracts which it proposed as a basis forbargaining and agreed that Respondent should have timeto study the proposals before commencing to bargainabout them.14 Although Sullentrup had promised to callthe union representatives as soon as he had time to studytheUnion'sproposalsandcheckwithotherrepresentativesofRespondent about them, the unionrepresentatives waited in vain for such a call. Each time inJuly,inAugustand in September when UnionRepresentative Boyer called Sullentrup about negotiatinga contract, Sullentrup replied either that he had notfinished studying the Union's proposals or that he hadbeen unable to get in touch with Regional ManagerMcCaffrey about them. Even after, at the Union'srequest, a representative of the FederalMediation andConciliation Services was called in to assist in setting up abargaining conference and Respondent finally proposedsome meeting dates, these dates were usually for late inthe days and on Fridays when, as Respondent knew, itwas difficult for the Union representatives to come to St.Clair and get back to St. Louis in time to preside atregularly scheduled unionmeetings,or the scheduledmeetingsbetweenRespondent and the Union werecanceled by Respondent.Sullentrup testified that the unavailability of McCaffreywas one of the major reasons why Respondent haddifficulty in setting up dates for meetings- in the"The findings regarding the bargaining conferencesand the attempts toset up bargaining conferences are based principallyupon the testimony ofUnionRepresentatives Boyer andKuper, confirmed by some documentaryevidence and some of the testimony of Sullentrupand McCaffrey. There isno substantial dispute as to the facts'To be sure, the Union hadbeen careless in failing to enclose theseproposals with its May 8 letter as it indicatedin the letteritwas doing, butRespondent did not seefit tohave thiserror corrected by informing theUnion of itsomission during the several telephone conversations Sullentruphad with UnionRepresentativeKuper andinthe two letters fromSullentrup to Kuper prior to June 19. PETROLANE FRANKLIN GAS SERVICE601summer and fall becauseMcCaffreywasusuallyunavailable from Monday, through Thursdays because ofthe negotiation of new acquisitions and during the winterbecause both he and McCaffrey were kept busy with theseasonal demands of Respondent's business.15 But pressingdemands of an employer's business cannot excusecontinuedrefusalstomeetwithabargainingrepresentative. If an employer's obligation to meet withtheUnion representatives and negotiate a contract arepermitted continuously to be relegated only to those timeswhen the employer has no other business needing hisattention,contractnegotiationsmight have to waitforever.Respondent had an obligation under the statute toprovide a representative who could meet with reasonablepromptness and negotiate." It is noted, moreover, thatalthough the Union had requested meetings in St. Louis,andMcCaffrey, during the summer and fall of 1967usually flew into St. Louis at about 10 a.m. en routehome or his office on Fridays and, as he testified, couldhave been available for bargaining sessions in St. Louis,on Friday afternoons, Respondent never informed theUnion of this fact. I find that Respondent, prior to itsFebruary 19, 1968 bargaining conference with the Unionfailed to comply with its statutory obligation to meet atreasonable times and places and with reasonable frequencyfor the purposes of collective bargaining.The General Counsel's contention that Respondent alsorefused to bargain in good faith by failing to provide abargaining representative with authority to negotiate andreachagreementsappears to have merit. AlthoughSullentrup over the phone on March 20, 1968 and at thebargainingsessionheldonMarch 26 told unionrepresentatives that he had authority to bargain "to apoint,"he refused to clarify what he meant by thatstatement.Neither his conduct at the March 26 meetingor during the preceding year indicated any authority tonegotiate and bind Respondent. Upon first receiving theunion contract proposals on June 19, 1967, Sullentrup toldunion representatives that he would like to check withother company personnel about the proposals. FromAugust 1967 until the February 19, 1968 bargainingconference, Sullentrup repeatedly made excuses for notmeetingwiththeUnionbecauseMcCaffreywasunavailable. To be sure, he never expressly stated duringthat period that he did not have authority to bargain forRespondent but he most certainly gave the Union cause tobelieve thatMcCaffrey's presence was necessary in orderto bargain. It is noted, moreover, that during the threesessions when McCaffrey was present McCaffrey did mostof the talking for Respondent, thereby reenforcing thebelief of the Union representatives that he was the officialwho could speak authoritatively in the field of bargaining.Accordingly, even if, as Sullentrup testified at the hearing,he in fact has authority to make agreements forRespondent which he feels Respondent would accept, hisconductpriortheretoreasonablyledtheUnionrepresentatives to believe that he did not have suchauthority. I need not decide whether Sullentrup in facthad authority to negotiate and reach an agreement withtheUnion, for even if he did have such authority, hisconduct in misleading the Union representatives would"During this period the Union even proposed meetings on Saturdays andSundays, since it was so difficult to agree upon weekdays, but Respondentwas unwilling to meet on those days. Sullentrup testifned at the hearingthat he did not believe Saturday or Sunday meetings would be necessary."Insulating Fabricators,Inc.,144 NLRB 1325, 1328,"M"System, Inc,129 NLRB 527, 549have been inconsistent with Respondent's obligation tobargain in good faith.The record fully supports the General Counsel'scontention that Respondent also showed a lack of goodfaith in bargaining by repudiating at the last bargainingconference the previously agreed upon provision for aseventh paid holiday to fall on the employees' birthdaysand by failing to submit Respondent's own proposedcontract as Respondent had promised on March 4 itwould try to do. Sullentrup's apparent explanation forfailing to submit such a contract was that when he calledRespondent's counsel in California for his views on theTuloma contract which formed the basis for negotiations,he could not hear what the attorney said because ofconstruction noise in the background Surely, an employerrepresentative truly desiring to fulfill his commitment tosubmit a counterproposal, would have found some meansof communicating with his counsel.That Respondent throughout the period covered by thecomplaint was not bargaining in good faith is furtherevidencedby its persistent and almost, simultaneousattempts to undermine the Union and destroy its majoritystatus while purporting to bargain with the Union- asshown by its efforts, in dealing with its employeesindividually, to place blame on the Union for its inabilitytogrant the employees wage increases and otherimprovements in working conditions comparable to thosein Petrolane's nearby nonunion facilities, by its attemptsto induce the employees to vote the Union out ofRespondent's business and by its promises of benefits ifthey did so. With respect to Respondent's decision that itwould not be "good business judgement" to grant wageincreases while under an obligation to bargain with theUnion,McCaffrey was questioned at the hearing andreplied as follows:Q.... Mr. McCaffrey, did you ever ask Local 610whether they would have any objection if you wouldraise the St. Clair people to the same level as thenonorganized districts in the same general area?A. No, I did not, because at that point it seemed tome that our employees at that point, then, would havegiven the Union credit for the raise.It is found `hat Respondent has failed and refused tobargain in good faith with the Union, in violation ofSection 8(a)(5) and (1) of the Act by:(1) Failing and refusing to meet at reasonable times andplaces and with reasonable frequency for purposes ofcollectivebargaining;(2)Deliberately leadingunionrepresentatives to believe that it was failing and refusingto provide a bargaining representaitve on and after March20,1968withauthoritytonegotiateandreachagreements; (3) Repudiating an agreement made in priornegotiations with respect to paid holidays; (4) Failing andrefusing to submit promised counterproposals for acomplete contract; and (5) Engaging in acts and conductdesigned to undermine the Union and destroy its majoritystatus during the period when the Union was attemptingto negotiate a contract.D. The Discharge of James L. GoodbarGoodbar started working for the Washington, Missouri,facilityof Petrolane in 1963 and was transferred inJanuary 1964 (according to Goodbar) or February 1965(according to Sullentrup) toRespondent'sSt.Clairoperation, receiving credit on Respondent's records for hisemployment at the Washington operation. He workedregularly at servicing and installing gas appliances but 602DECISIONSOF NATIONALLABOR RELATIONS BOARDalso at times drove a bulk truck for Respondent prior tohis discharge on May 3, 1968. The discharge, Respondentcontends, was the result of an accumulation of complaintsagainst Goodbar.According to Sullentrup, he had the feeling for about 2years before Goodbar's discharge that Goodbar was an"agitator" of the employees and this feeling becamestronger during the last year of Goodbar's employment.During the fall of 1967 he accused Goodbar several timesof being an agitator, of stirring up the other employeesagainst him and of making it difficult for him to managethe district. In explaining what he meant by his feelingthatGoodbar was an agitator, Sullentrup testified thatsometimes he would find Goobar in a huddle with theother men and that all of them would stop talking whenSullentrup appeared and also at other times he would hearsnickersashewent out the door. He believed thatGoodbar talked to the other employees not only aboutwages and working conditions but also about theoperationofRespondent'sbusiness,anareawhichSullentrup believed to be his sole prerogative.Goodbar credibly testified that the previously goodrelationship he had with Sullentrup began to deteriorate atabout the time the Union came into the picture. At thetimeGoodbar received his last increase in salary inOctober 1966, he was assured by Sullentrup that he wouldreceive another $20 a month increase in February 1967.When he did not receive the increase and asked Sullentrupabout it, Sullentrup explained that he could not grant araisewhile negotiating with the Union. Respondent'swithholding of long overdue salary increases to Goodbarand the other employees while delaying bargainingnegotiations and failing to bargain in good faith with theUnion, as already mentioned, caused a breakdown inmorale among all of the employees and there is no doubtthat they talked among themselves about their grievances,as they did to Sales Manager Meador in March andApril.The strained relationship between Sullentrup andGoodbar apparently reached a peak early in January1968.On January 2, Sullentrup asked Goodbar whetherthe Union had been in contact with him. When Goodbarreplied that it had not and asked Sullentrup whether hehad heard anything from the Union, Sullentrup said hehad not and asked Goodbar what he thought was going tohappen between the Union and Petrolane. Goodbarresponded that he did not know and had no idea.Sullentrup apparently interpreted Goodbar's response asless than candid and remarked that the two of them couldnot agree on anything any more and seemed to be farapart.On the following day, January 3, there occurred themeeting previously referred to between Sullentrup and allthe employees at which they expressed their dissatisfactionwith working conditions. In addition to inquiring as towhy the employees at Petrolane's Sullivan operation weremaking more money than they were, they expressed theview that Respondent should not send one of its bulktrucks which the Sullivan facility wanted to that locationbecause the Sullivan employees were already working lessovertime than Respondent's employees and the loss of abulk truck at St. Clair would cause even more overtimebyRespondent's employees. Sullentrup testified at thehearing that he became angry over these remarks because:"This was my decision to make as to whether this truckwent to Sullivan, Missouri." Sullentrup added that he hadnot intended to let the truck go to Sullivan."On the next day, Sullentrup approached employeeObermark, asked why everyone "was so shook-up" at themeeting on the preceding day and expressed the view thatGoodbar was stirring up trouble in connection with thebulk truck talk.Obermark assured Sullentrup thatGoodbar "didn't have a thing to do with it." Nevertheless,SullentrupcontinuedtoassertthatGoodbarwasresponsible for the men's dissatisfaction.On Saturday, January 6, after Obermark told Goodbarof the accusations Sullentrup had made against him,Goodbar approached Sullentrup and asked him, in thepresence of employees Sullivan and Hinson, about anallegedremark that Goodbar was an "instigator."Sullentrup responded, "That is right, you are, you arealways stirring up trouble, leading the men in the wrongdirection and everything else." He told Goodbar "I mayhave to eat my words for saying this . . . . I think you arethe trouble maker." He asked Goodbar to see him in hisoffice in private at 7:30 p.m. on the following Monday.Goodbar's normal work day ended at 5 p.m. He protestedagainst having to come back to the office in the eveningand it was agreed that they should meet at 4:30 p.m. onMonday.The private meeting between Sullentrup and Goodbardid not occur until Tuesday, January 9, because Goodbar,Hinson and Sullentrup were working on an out-of-townjob until 9:30 p.m. on Monday. At their meetingSullentrup gave Goodbar a letter, dated January 5, 1968,listinga number of complaints Sullentrup had againstGoodbar dating from the first year of his employment atthe St. Clair operation and warning Goodbar that arepetition of any of these practices or the development ofnew ones Sullentrup considered detrimental to theoperationofRespondentwould subjectGoodbar todischarge.Sullentrupdiscussed these complaints withGoodbar. The letter listed (1) two "at fault" accidentsGoodbar had had in 1965 and "possibly one more atfault";" (2) personal appearance - referring to the factthat in Sullentrup's view, Goodbar appeared at work morethan the other employees needing a shave or haircut; (3)service work - referring to the fact that occasionally andinparticularon two occasions in November 1967,Goodbar had not remedied an overheating or otherproblem on his first service call and had to return toservice the customer, and also referring to an occasion in1965when Goodbar was given a 3-day suspension forestimating rather than actually reading customer meters;(4) creditors- referring to an occasion in August 1967when Goodbar was involved in divorce proceedings and awrit of garnishment was served upon Respondent, thenreleased 2 days later, and to other alleged occasions, onlyone of which Sullentrup could specifically recall, when, onan unspecified date, a creditor called Sullentrup about adelinquent account of Goodbar's; (5) service truck - a"Since a transfer of the truck would have adversely affected theemployees'working conditions, they, of course, had a right, protectedunder the Act, to protest against any possible transfer."The latter referred to an accident occurring in November 1967 whenGoodbar's truck slid in the mud as he was"setting a tank"AlthoughSullentrup andMcCaffrey at the hearing sought to give the impressionthat Goodbar may have been at fault on that occasion, Petrolane'sSafetyCommittee(composed of Petrolane's insurance coordinator, its GeneralCounsel,a districtmanager and two employee drivers) whose soleresponsibility it is to determine whether an employee is at fault,bad notfound Goodbar at fault and in March 1968 Respondent presented him witha 3-year Safety Award Pin signifying that he had a perfect safety recordfor the year 1967 and 2 other years. PETROLANE FRANKLIN GAS SERVICE603charge by Sullentrup that Goodbar was not washing histruck as frequently during the winter of 1968 as he should,thoughGoodbar claimed he was washing it just asfrequently then as during the winters of 1967, 1966 and1965; (6) an allegation that Sullentrup had spoken toGoodbar in November about a report from the office girlthat she smelled liquor on Goodbar's breath and thatGoodbar had denied the accusation;" and (7) Sullentrup's'belief,already discussed, that Goodbar was an agitator,trying to downgrade the attitude of the other employeestoward Respondent.The record does not disclose any specific complaint bySullentiup regarding Goodbar's job performance followingthe January 5 warning letter until Goodbar's discharge onMay 3 During this period, on April 3, however, thereoccurredtheincidentalreadymentionedwhereinSullentrup questioned Goodbar about the subject matterof the employees' discussion with Sales Manager Meadoron the preceding day and also about how Goodbar andthe other employees felt about the Union and anotherelection and was informed by Goodbar that the employeesdid not intend to ask for another election.'" This occurredafter the breakdown in bargaining negotiations and afterthe Union, for a second time, had filed refusal-to-bargaincharges against Respondent.On April 8, 1968, a few days after Sullentrup'sinterrogationofGoodbar, the lattermetwitharepresentative of the National Labor Relations Board inLewis'Cafe near Respondent's office (where he hadpreviously talked with Sales Manager Meador) and gaveinformation regarding the charges which had been filed.On May 1, Goodbar drove a empty L-P gas bulk truckfrom a repair shop and parked it in the graveled fenced-inparkingarea (sometimes called the pen) adjoiningRespondent's bulk plant, with the front wheels next to apartially imbeded telephone pole (described by some ofthewitnessesasa railroad tie).Respondent's safetymanual requires that its bulk trucks be "'chock blocked"atall times when the truck is unoccupied.21 However,according to the credited testimony of Goodbar and theother three employees, none of them had ever chockblocked a truck when it was parked against the telephonepole inside the fenced-in area for they considered thatparking the truck in that manner and in that location wasthe equivalent of chock blocking it.OnMay 3, when Goodbar reported for work,Sullentrup asked Goodbar if,he was the person who hadparked the bulk truck in the fenced-in area and, uponbeing informed that Goodbar had parked it there, toldGoodbar that he had been around long enough to knowCompany policy about blocking. Sullentrup stated, "I amgoing to let you go, this is the last straw." About thattime, Sullivan and the other employees began arriving atwork. Sullivan met Goodbar as the latter was leaving theplant office and learned from Goodbar that he had beenfired. Sullentrup informed Sullivan that Goodbar had beenfired"because he had failed to block the bulk truck."Sullivan then took Goodbar home.After Sullivan and Goodbar had left, Sullentrup toldemployee Hinson that he had to let Goodbar go. Hinsonasked why. Sullentrup explained, "He didn't block thebulk truck and he knows better than that." Sullentrup"Sullentrup did not contend that he, himself, had ever detected the odorof alcohol on Goodbar's breath."I find that this interrogation of Goodbar and suggestion that anotherelection be held was, under the circumstances, independently a violation ofSection 8(a)(l) of the Act.vA truck is chock blocked and cannot be moved when blocks are placedimmediately in front of and behind a rear wheel.then showed Hinson the truck. On the way to the pen,Hinson told Sullentrup that he had parked there quite afew times and did not remember ever blocking the truck.Sullentrup replied, "Well, maybe you were agamst the tieor I didn't catch you."22When Sullivan returned to the plant after takingGoodbar home, he told Sullentrup that he, Sullivan, didnot believe that the reason assigned by Sullentrup forGoodbar's discharge was the real reason, adding thatSullentrupmight as well fire him, too, since he hadparked the trucks in the pen without blocking them.Sullentrup replied that if Sullivan did not like conditionsat the plant, he could quit.Late in the afternoon Sullentrup called his threeremainingemployees together and told them that "he hadto have team work" and that if they did not think he wasfair, they could quit. In addition to the reason he hadassigned that morning for discharging Goodbar, he nowadded as a further reason that Goodbar's creditors wereafter him. Sullentrup did not testify with respect to anytrouble of the latter nature not already mentioned in theJanuary 5 warning letter. He at first testified that he didnot fire Goodbar when delivering the warning letter tohim because he was "soft hearted" and swayed bysympathy for Goodbar on account of his recent divorceandfinancialdifficulties,considerationswhichhediscussed withMcCaffrey and, contrary to custom, alsowith Respondent's General Counsel Wills, in Long Beach,California.He asserted that his consultation withWillshad nothing to do with the fact that there was a laborunion in the picture. Later, however, he testifiedsomewhat inconsistently that when calling Respondent'scounsel in Long Beach, he was clearly proposing todischargeGoodbar and was dissuaded from doing sopartly because of Goodbar's personal problems and partlybecause of the fact that the last time Sullentrup haddischarged a man, an unfair labor practice charge hadbeen filed agamst Respondent. (This was apparently areference to the charge filed in behalf of Wideman, theemployee member of the Union's bargaining committeewho had been discharged.)"A careful review of all the evidence convinces me thatthereasonsassignedbySullentrupfordischargingGoodbar on May 3, are clearly pretextual and that thetrue reason was Sullentrup's opposition to the Union andhis belief that Goodbar was primarily responsible for theemployees' continued adherence to the Union and theirdiscontent with working conditions.While Sullentrup, asRespondent's bargaining representative, was failing andrefusing to bargain in good faith with the Union andattempting by various means to induce the employees toreject theUnion and thereby, as he obviously hoped,relieveRespondent of any further obligation to bargain,Sullentrupwas unsuccessful in getting any cooperationfrom Goodbar in this respect. The record does not showwhether or not Goodbar, in fact, was leading the men or"agitating"them in their discontent over workingconditions but it is obvious that Sullentrup believed forsome time prior to the January 5 warning letter thatGoodbar was doing so - as Sullentrup told Goodbar and"Because Sullentrup during his conversation with Hinson referred to thewheels as being 18 inches from the tie or pole and Hinson could see thatthiswas not so, he and Sullivan later that day measured the distancebetween the pole and the nearest contact point on the front tires and foundthe distance to be about 4 inches"Sullentrup did not mention to Wills his belief that Goodbar was talkingtcthe other employees and downgrading the Company - one of thecomplaints listed in the warning letter. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDother employees prior to that time. The statute protectsemployees in their right to engage in such concerted andunion activities for their mutual aid and protection andRespondent could not lawfully discriminate againstGoodbar because of its belief that he was an "agitator" or"instigator"in these respects.The record leaves no doubt that Sullentrup wasmotivated in issuing the warning letter to Goodbarprimarily by his resentment over what he believed to beGoodbar's agitation of the men to express discontent overtheir working conditons.The most recent display of suchresentment had occurred only 2 days before Sullentrupwrote the warning letter.That such resentment was thetrue or primary reason for the warning letter is evidentfrom the fact that none of the complaints listed in theletter except Goodbar's alleged influencing of the attitudeof the other employees was of very recent vintage.Nothing else,so far as the record discloses,had occurredsinceNovember 1967. The garnishment proceeding hadoccurred in the preceding August and the two at-faultaccidents and suspension for failing to read meters hadoccurred in 1965.The reason first assigned by Sullentrup for dischargingGoodbar on May 3, was so patently pretextual thatemployee Sullivan frankly told him soAfterlearning thatneither Sullivan or Hinson had blocked their trucks whenthey were parked against the pole in the fenced-in area,Sullentrup was forced later in the day to add anotherreason for Goodbar's discharge.By the time of thehearing,however,he had added all of the reasonsexpressed in the January 5 warning letter. These allegedreasons, except that relating to Goodbar's influence on theattitudeofotheremployees,arebasedupon stalecomplaints,some of them exaggerated or trivial,which, Iam convinced,were not true considerations in Sullentrup'sdecision to discharge Goodbar. I find on the basis of theevidence outlined above and on the entire record thatSullentrup discharged Goodbar because he believed thatGoodbar was engaging in conduct which, it is found,constituted protected concerted and union activities for themutual aid and protection of himself and other employeesand that his discharge was therefore in violation ofSection 8(a)(3) and(1) of the Act.24CONCLUSIONS OF LAW1.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed them inSection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.2.By discharging James L. Goodbar to discourage hisengagement in union and other protected concertedactivities for the mutual aid and protection of himself andother employees, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.All drivers, servicemen, helpers, and meter readersemployed at Respondent's St. Clair, Missouri, facilities,'?he complaint alleges thatGoodbar's dischargewas also in violation ofSection 8(a)(4) of the Act,and in support of this allegation,the GeneralCounselintroduced evidencethatGoodbarhad given a statement to aBoardagent in 1967in connectionwith thedischargeofWideman, theemployeememberof the Union'sbargaining committee,and anotherstatement in April 1968in support of a third unfairlabor practice chargeagainst Respondent.Iam not satisfied,however, that Sullentrup knew ofthis activity on Goodbar's part atthe time ofdischarging him and do notfind any violationof Section 8(a)(4).excludingofficeclericaland professional employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all, times since March 24, 1967, the Union hasbeen the exclusive representative of all the employees inthe aforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment. '5.By refusing on and after July 18, 1967, to bargaincollectivelywith the Union, Respondent has engaged inand is engaging in an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.A preponderance of the evidence does not supportthe allegation of the complaint that Respondent engagedin an unfair labor practice within the meaning of Section8(a)(4) of the Act.THE REMEDYIthaving been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, my Recommended Order will requirethatRespondent cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.To remedy its discriminatory discharge of employeeGoodbar,Respondentwillbe required to offer himreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of paysuffered by reason of the discrimination by paying him asum of money equivalent to the amount he normallywould have earned as wages from the date of his dischargeto the date of the offer of reinstatement, less his netearningsduring such period. The backpay shall becomputed on a quarterly basis in the manner prescribedby the Board in F.W.Woolworth Company,90 NLRB289, with interest thereon at 6 percent as ascertained bythe formula adopted inIsis Plumbing & Heating Co.,138NLRB 716.To remedy Respondent's unlawful refusal to bargainwith the Union, Respondent will be required, uponrequest, to bargain collectively with the Union in the unitherein found appropriate.At the hearing the Union,through its counsel, requested that in addition to thecustomary type of bargaining order, a compensatoryremedy be provided which will require Respondent tocompensate its St. Clair employees for the overdue salaryincreaseswhich,on the basis of increases grantedemployees at Petrolane's nearby Washington and Sullivanfacilities,Respondent's employees would reasonably havebeen expected to receive had they not selected the Unionas their bargaining representative. A meaningful order, itseems to me, should provide for some such remedy. Therecord in this case makes it abundantly clear that, asRespondent acknowledged, salary increases for the St.Clair employees were long overdue and the only reasonfor not granting increases such as had been granted toPetrolane'sunrepresentedWashingtonandSullivanemployees was the fact that Respondent's employees hadselected theUnion to represent them and the otheremployees had not. Respondent's RegionalManagerMcCaffrey, moreover, conceded at the hearing that thereason he had not offered to pay these overdue increasesduring bargaining negotiations with the Union was that he PETROLANE FRANKLIN GAS SERVICE605did not want the Union to take credit for obtaining suchincreases for the employees.The problem of providing a compensatory remedy, ingeneral,for unlawful refusals to bargain is a very complexand troublesome one and no attempt will be made in thisdecision to pass upon the practicability or reasonablenessof such an order in general.25Bearinginmind that inattempting to redress a past unlawful refusal to bargain,theremedydevisedshouldavoidthedangerofcircumscribing the parties' attempts in future negotiationsfreely to reach a mutually acceptable contract, I amconvinced that a bargaining order can be drawn which atleastinpartwillserve to rectifyRespondent's pastunlawful conduct. Such order will require that, uponrequest by the Union, Respondent shall immediately putinto effect overdue salaryincreasesfor its employees atSt.Clairwhich, on the basis of increases granted toPetrolane's unrepresented employees at theWashingtonand Sullivan facilities on or after March 24, 1967, the St.Clair employees would have had a reasonable expectancyof receiving, said increases to be retroactive to the datesand inthe amounts similarincreaseswere given to theWashington and Sullivan employees and to bear interestat the rate of 6 percent per annum - without prejudice,however, to Respondent's right to take such increases intoaccount inbargainingwith respect to other economicbenefits for its employees.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended,itisherebyorderedthatRespondent,Petrolane-Franklin Gas Service, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively 'with MiscellaneousDrivers and Helpers Union, Local 610, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusivebargaining representative of its employees in the followingappropriate unit:Alldrivers,servicemen,helpersandmeter readersemployed at Respondent's St. Clair, Missouri, facilities,exclusive of office clerical and professional employees,guards and supervisors as defined in the National LaborRelations Act.(b) Discharging or otherwise discriminating against anyemployee because of his union membership or because hehas engagedinprotected concerted activities for themutual aid and protection of himself and other employees.(c) Threatening any employee that it would be futile tohave a union represent him.(d)Interrogatingemployees regarding the unionsympathies of themselves or fellow employees or theirintentiontocallforan election for the purpose ofrepudiating the Union as their bargaining representative.(e)Attempting to bargain individually with employeesin the bargaining unit regarding their rates of pay or otherworking conditions."The Board now has pending before it a consideration of this problemas it is presented in several other factual situaf ions See, e g.,Zinke'sGoods,Inc.(Case 30-CA-372, TXD-662-66) andEx-Cell-O Corporation(Case 25-CA-2377, TXD 80-67)See alsoN.L.R B v. Beverage-Air Co.,402F.2d411(C A. 4), whereinthecourtrecentlyapprovedacompensatory type remedial order for an unlawful refusal to bargain(f)Promising benefits to employees in return for theirrejection of the Union as their bargaining representative.(g) In any other manner interfering with, restraining, orcoercingemployees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Upon request, bargain collectivelywiththeabove-named Union as the exclusive representative of allthe employees in the unit described above concerning ratesof pay, wages, hours of employment and other conditionsof employment, and, if an understanding is reached,embody such understanding in a signedagreement.(b)Upon request by the Union, immediately put intoeffect and pay salaryincreasesto its employees at St.Clair comparable to those increases already granted toPetrolane's employees at itsWashington and Sullivan,Missouri, facilities on or afterMarch 24, 1967, saidincreasesto be retroactive to the dates and in the amountssimilar increaseswere given to said Washington andSullivan employees and to bear interest at the rate of 6percentper annum- without prejudice, however, toRespondent's right to take such increasesin account inbargaining with the Union with respect to other economicbenefits for its employees.(c)Offer to James L. Goodbar reinstatement to hisformerorsubstantiallyequivalentposition,withoutprejudice to his seniority or other rights and privileges,and make him whole in themannerdescribed in theportion of the Trial Examiner's Decision entitled "TheRemedy" for any loss ofearningssuffered by reason ofthe discrimination against him.(d)Notify James L. Goodbar, if he is presently servingin the Armed Forces of the United States, of his right tofull reinstatement, upon application, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(e)Preserve and, upon request, make available to theBoard oritsagents,for examination and copying, allpayroll and other records necessary or helpful in analyzingthe amount of backpay due under the terms of this order.(f)Post at its facilities in St. Clair,Missouri, copies ofthe attached notice marked "Appendix."26 Copies of suchnotice, on forms to be provided by the Regional DirectorforRegion 14, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(g)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith. 17"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words, "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words, "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations notfound herein.APPENDIXNOTICE TO ALL EMPLOYEESWe are posting this notice in accordance with theRecommended Order of a Trial Examiner of the NationalLabor Relations Board who, after a hearing in which allparties had an opportunity to present their evidence, foundthatwe had violated the law.We hereby notify ourempolyees that:WE WILL, upon request, bargain collectively withMiscellaneous Drivers and Helpers Union, Local 610,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive bargaining representative of our employeesin the following appropriate unit:All drivers, servicemen, helpers and meter readersemployed at our St. Clair,Missouri, facilities,exclusiveofofficeclericalandprofessionalemployees, guards and supervisors as defined in theNational Labor Relations Act;and when an understanding is reached, we will sign acontract with the Union.WE WILL, upon request by the Union, immediatelyput into effect and pay salary increases to ouremployees at St. Clair comparable to those increasesalreadygranted to Petrolane's employees at itsWashington and Sullivan,Missouri, facilities on orafterMarch 24, 1967, said increases to be retroactive tothe dates and in the amounts similar increases weregiven to said Washington and Sullivan employees andto bear interest at the rate of 6 percent per annum -without prejudice, however, to our right to take suchincreases into account in bargaining with the Unionwithrespectto ' other economic benefits for ouremployees.WE WILL offer to James L. Goodbar fullreinstatment to his old job and will give him whateverbackpay he has lost because of his discharge. If he ispresently in the Armed Forces of the United States, wewill notify him of his right to full reinstatement uponapplication after discharge from the Armed Forces.WE WILL NOT discharge or in any other waydiscriminate against any employee because of his unionmembership or activities or because he may join withother employees in complaining about his pay or otherworking conditions.WE WILL NOT question any employee about his orany other employee's feelings about the Union or aboutvoting the Union out.WE WILL NOT attempt to bargain individually withour employees in the bargaining unit described above inregard to their pay or other working conditions.WE WILL NOT promise our employees any benefits inreturn for their voting the Union outWE WILL NOT in any other way interfere with ouremployees' right, guaranteed under the law, to organize,to form, join or assist a union, to bargain through theUnion they have chosen, to act together for theirmutual aid or protection, or to refuse to do any ofthese things.PETRO LANE-FRANKLINGAS SERVICE, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If,employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1040 Boatmen'sBank Building, 314 North Broadway, St. Louis Missouri,Telephone 622-4167.